McBRIDE, C. J.
Permission to file a bill of exceptions and a transcript are entirely separate matters. The transcript may be filed without a bill of exceptions, and, no transcript having been filed on July 17, 1923, the appellants lost their right to file a transcript, and the court was without jurisdiction thereafter to extend the time for such filing.
The transcript was actually filed here on September 10, 1923, clearly outside of the time allowed, and the appeal will be dismissed and judgment affirmed.
Appeal Dismissed and Judgment Affirmed.